DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections


Claim 9 is objected to because of the following informalities: the extra “a” in the phrase “the electrical insulator is a a sleeve, comprising sleeve cups” should be omitted. Appropriate correction is required.

Claim 14 is objected to because of the following informalities: the word “filer” should instead be written as “filler.” Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “about” in Claim 13 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, the instantly claimed thermal conductivity range is rendered indefinite insofar as the lower limit of thermal conductivity is rendered unclear. Proper clarification is required.

 Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “about” in Claim 15 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, the instantly claimed thickness range is rendered indefinite insofar as the lower limit of thickness is rendered unclear. Proper clarification is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, 11-13, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Burgers et al. (US 2012/0107663), and further in view of Harris et al. (US 2018/0145382) and Murakami et al. (US 2017/0301964).

Regarding Claims 1, 5, Burgers teaches a battery module (10) (“battery pack”) comprising battery units (11) (“batteries”) and a heat exchanger (12) (“thermal control module”) for controlling the temperature of the battery units (“thermal control module for controlling temperature of batteries in a battery pack”) (Abstract, [0034], [0045]-[0048]). As illustrated in Figures 3-4B, Burgers teaches that the heat exchanger comprises a cooling plate (20) (“thermal plate”), wherein the cooling plate comprises a first wall (22) (“first side”), a second wall (24) (“second side”), a fluid inlet (27) (“first thermal fluid port”), and a fluid outlet (28) (“second thermal fluid port”) ([0036], [0046]). As illustrated in Figures 4A-4B, the first wall faces the second wall and is offset relative to the second wall to form a fluid channel (“interior cavity”) within the cooling plate for receiving a fluid (“thermal fluid”) therein which cools and/or heats the battery units ([0037], [0042]). As illustrated in Figure 7 (and the annotated Figure 7 below), the cooling plate comprises a “divider” which extends between the first wall and the second wall within the fluid channel such that the fluid channel is separated into a “first cavity part” and a “second cavity part” (“the divider extends between the first side and the second side within the interior cavity and separates the interior cavity into a first cavity part and a second cavity part”), wherein the fluid inlet is fluidically coupled to the first cavity part and the fluid outlet is fluidically coupled to the second cavity part (“the first thermal fluid port is fluidically coupled to the first cavity part, and the second thermal fluid port is fluidically coupled to the second cavity part”) ([0037]). As illustrated in Figure 3 (and the annotated Figure 3 below), the heat exchanger comprises a “first battery engagement component” comprising a plurality of annular rings (36) (each of which comprise annular openings, interpreted as “battery receiving openings,” in which a respective battery unit is disposed) facing away from the cooling plate and a “second battery engagement component” comprising a plurality of annular rings (36) (each of which comprise an annular opening, interpreted as “battery receiving openings,” in which a respective battery unit is disposed) facing away from the cooling plate (i.e. the first battery engagement component comprises the column of annular rings positioned along the left side of the cooling plate as illustrated in the annotated Figure 3, and the second battery engagement component comprises the column of annular rings positioned along the right side of the cooling late as illustrated in the annotated Figure 3) ([0046]-[0047]). As illustrated in Figures 3-4B, the annular rings of the first and second battery engagement components, at a minimum, thermally couple the battery unites to the cooling plate and fluidically isolate the battery units from the fluid (“configured to thermally couple the batteries to the thermal plate” and “to fluidically isolate the batteries from the thermal fluid”).
Burgers does not explicitly teach that the first and second battery engagement components are each monolithic with the cooling plate.
However, Harris teaches a thermal management system for batteries (Abstract). As illustrated in Figure 5A-5D, Harris teaches that the thermal management system comprises a cooling system comprising a surface (i.e. first wicking portion (522)) on which a plurality of battery cells are positioned, wherein the battery cells are also inserted into a plurality of rings (formed from second wicking portions (526)) which are also present on said surface ([0087]). Harris teaches that while the first and second wicking portions may be formed as separate pieces, the first and second wicking portions may also be manufactured as a single piece (i.e. formed as a monolithic structure ([0087]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would form the annular rings (and therefore, necessarily, the first and second battery engagement components) and the cooling plate of Burgers, as a single monolithic structure, as taught by Harris, given not only because Harris already illustrates that a battery cooling system comprising a surface and annular rings (in which batteries are inserted) formed thereon may specifically be formed in a monolithic manner, but also because such a modification would have merely required an integration between the annular of rings and the cooling plate of Burgers. In this context, an integration of two components which are otherwise distinct components is generally recognized as being within the level of ordinary skill in the art (See MPEP 2144.04 (V)).
	Burgers, as modified by Harris, does not explicitly teach that the annular rings of the first and second battery engagement components electrically insulate the battery units from the cooling plate.
However, Murakami teaches a battery pack comprising a heat dissipating holder (Abstract). As illustrated in Figure 1, Murakami teaches that the battery pack comprises a plurality of battery cells (1) positioned in a heat dissipating holder (2) ([0065]-[0066]). As illustrated in Figures 1-3, Murakami teaches that the heat dissipating holder comprises a holder body (3) in which a thermally-conductive insulating rubber body (4) is inserted ([0066]). As illustrated in Figures 2-4, Murakami teaches that the thermally-conductive insulating rubber body comprises a connecting portion (9) such that when inserted into the insertion holes (5) of the holder body (i.e. the insertion positions of the battery cells), the thermally-conductive insulating rubber body functions as a sleeve which fully blankets the upper surface of the holder body and lines the internal surfaces of the insertion holes of the holder body ([0066]-[0078]). Murakami teaches that the holder body is formed, for example, out of a highly thermally conductive metal such as aluminum which allows for efficient absorption and dissipation of heat generated by the battery cells ([0067]). Murakami teaches that the thermally-conductive insulating rubber body is formed of a thermally-conductive insulating rubber which is highly heat resistant, thermally conductive, and electrically insulating such that the thermally-conductive insulating rubber can absorb and dissipate heat without becoming deformed or degraded while also electrically insulating the battery cells from the holder body ([0070]). Murakami teaches that the thermally-conductive insulating rubber exhibits a thermal conductivity of 0.1 to 3 W/(m·K) and comprises a filler therein ([0070]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would form the annular of rings of Burgers, as modified by Harris, out of aluminum, as taught by Murakami, and further blanket the first wall of the cooling plate of Burgers, as modified by Harris, with a thermally-conductive insulating rubber sleeve (formed of a thermally-conductive insulating rubber which exhibits a thermal conductivity of 0.1 to 3 W/(m·K) and comprises a filler therein), as taught by Murakami, such that the first wall of the cooling plate and the inner/outer surfaces of the annular rings are lined with a thermally-conductive insulating rubber sleeve thereon (and therefore, necessarily, such that the first and second battery engagement components also comprise said annular rings and said thermally-conductive insulating rubber sleeve), given that (1) the use of aluminum in such a configuration would allow for enhanced absorption and dissipation of heat to the cooling plate due to the high thermal conductivity of aluminum, and (2) the provision of the thermally-conductive insulating rubber sleeve would provide for and/or enhance electrical insulation between the battery units and the annular of rings (and therefore also between the battery units and the cooling plate) while still allowing for heat absorption/dissipation to proceed towards the cooling plate. Accordingly, and in context of Burgers, as modified by Harris and Murakami, the battery units would be electrically insulated from the cooling plate.


    PNG
    media_image1.png
    402
    492
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    520
    800
    media_image2.png
    Greyscale


	Regarding Claim 2, Burgers, as modified by Harris and Murakami, teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 3-4B of Burgers, the annular rings are cylindrical and circumferentially closed.

Regarding Claim 3, Burgers, as modified by Harris and Murakami, teaches the instantly claimed invention of Claim 1, as previously described.
	Furthermore, Burgers teaches that the cooling plate comprises dimples (“diffusers”) disposed within the fluid channel and formed on (“attached to”) the inner surfaces of the first and second walls, wherein the dimples increase turbulence in the fluid flowing through the fluid channel (“the diffusers are configured to redirect the thermal fluid within the interior cavity”) ([0042]).

	Regarding Claim 6, Burgers, as modified by Harris and Murakami, teaches the instantly claimed invention of Claim 1, as previously described.
	As previously described, the first and second battery engagement components each comprise a respective plurality of annular rings (each of which constitutes a “base structure”) and the thermally-conductive insulating rubber sleeve (“electrical insulator”) lined thereon (“positioned over the base structure”) (See Claim 1). Furthermore, given that each thermally-conductive insulating rubber sleeve lines the inner/outer surface of each annular ring (See Claim 1), each thermally-conductive insulating rubber sleeve forms the surface of each annular opening which receives a respective battery unit (“forming at least a portion of a surface of the battery receiving openings”).

Regarding Claim 7, Burgers, as modified by Harris and Murakami, teaches the instantly claimed invention of Claim 6, as previously described.
As previously described, each annular ring is formed out of aluminum (“the base structure is formed of aluminum”) (See Claim 1).

Regarding Claims 8-9, Burgers, as modified by Harris and Murakami, teaches the instantly claimed invention of Claim 6, as previously described.
	As previously described, the thermally-conductive insulating rubber sleeve is a “sleeve” (See Claims 1, 6). Furthermore, the thermally-conductive insulating rubber sleeve comprises “sleeve cups” which form each annular opening (i.e. the areas necessarily inserted within each annular ring such that the inner surface of said annular ring is lined with the thermally-conductive insulating rubber sleeve) and which are separated from any other sleeve cup (given that each annular ring is physically separated from any other annular ring).
	
Regarding Claim 11, Burgers, as modified by Harris and Murakami, teaches the instantly claimed invention of Claim 6, as previously described.
	As previously described, the thermally-conductive insulating rubber sleeve extends over the entire first wall of the cooling plate such that the first wall of the cooling plate and the inner/outer surfaces of the annular rings are lined with the thermally-conductive insulating rubber sleeve thereon, and necessarily, such that the thermally-conductive insulating rubber sleeve forms the surface of each annular opening which receives a respective battery unit (“extends over at least a portion of the thermal plate within each of the battery receiving openings”) (See Claims 1, 6).
	
Regarding Claim 12, Burgers, as modified by Harris and Murakami, teaches the instantly claimed invention of Claim 6, as previously described.
	As previously described, the thermally-conductive insulating rubber sleeve extends over the entire first wall of the cooling plate such that the first wall of the cooling plate and the inner/outer surfaces of the annular rings are lined with the thermally-conductive insulating rubber sleeve thereon, and necessarily, such that the thermally-conductive insulating rubber sleeve forms the surface of each annular opening which receives a respective battery unit (“extends over an entire surface of the thermal plate within each of the battery receiving openings”) (See Claims 1, 6).

	Regarding Claim 13, Burgers, as modified by Harris and Murakami, teaches the instantly claimed invention of Claim 6, as previously described.
As previously described, the thermally-conductive insulating rubber sleeve is formed of a thermally-conductive insulating rubber which exhibits a thermal conductivity of 0.1 to 3 W/(m·K) and comprises a filler therein (See Claim 1). It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (See MPEP 2144.05 (I)). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding Claim 16, Burgers, as modified by Harris and Murakami, teaches the instantly claimed invention of Claim 6, as previously described.
As previously described, the thermally-conductive insulating rubber sleeve is formed of a thermally-conductive insulating rubber (“a compressible material for conformal engaging of the batteries”) (See Claim 1).

	Regarding Claim 17, Burgers, as modified by Harris and Murakami, teaches the instantly claimed invention of Claim 1, as previously described.
	As illustrated in Figures 4A-4B of Burgers, the annular opening of each annular ring has an inner diameter (38) sized in accordance with the outer diameter of a respective battery unit such that the outer surface said respective battery unit is in physical contact with a respective annular ring (“a diameter of each of the battery receiving openings is within 1% to 5% of a diameter of the batteries”) ([0046]).
	
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Burgers et al. (US 2012/0107663), and further in view of Harris et al. (US 2018/0145382) and Murakami et al. (US 2017/0301964) and Buck et al. (US 2008/0299448). 

Regarding Claim 4, Burgers, as modified by Harris and Murakami, teaches the instantly claimed invention of Claim 3, as previously described.
	Burgers, as modified by Harris and Murakami, does not explicitly teach that the dimples are constructed and positioned in the instantly claimed manner.
However, Buck teaches a temperature control device of a battery unit (Abstract). As illustrated in Figure 2, Buck teaches that the interior temperature control device comprises a plurality of angled fins (62) which redirect thermal fluid through the interior of the temperature control device, wherein the angled fins are arranged into rows such that the angled fins of one row and the angled fins of another row are mirrored with respect to one another ([0027]-[0031]). As illustrated in Figure 2, the angled fins each have a straight center section (70) and curved inner and outer ends (72, 74) ([0029]). Buck teaches that the angled fins may be mechanically attached to an interior surface of the temperature control device such that the angled fins may be re-arranged in order to control/altered the direction of thermal fluid through the interior ([0027]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would construct the dimples of Burgers, as modified by Harris and Murakami, as mirrored rows of a plurality of angled fins, as taught by Buck, comprising diffusing surfaces which extend between the first and second walls and form an angle with the divider, given that the provision of such fins within the interior of the cooling plate would not only allow for the general redirection of the fluid flowing within the cooling plate interior, but would also allow for the flow path of the fluid to be controlled/altered as desired due to the fact that such fins would be re-arrangeable. Furthermore, given that (1) each angled fin comprises a straight center section and curved inner and outer ends, and (2) the rows of the plurality of angled fins are mirrored with respect to one another, the angle of the diffusing surface in one of the rows would be different than the angle in an adjacent row.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Burgers et al. (US 2012/0107663), and further in view of Harris et al. (US 2018/0145382) and Murakami et al. (US 2017/0301964) and Tennessen et al. (US 2013/0004820). 

Regarding Claim 10, Burgers, as modified by Harris and Murakami, teaches the instantly claimed invention of Claim 9, as previously described.
Burgers, as modified by Harris and Murakami, does not explicitly teach that the sleeve cups comprise side cutouts.
However, Tennessen teaches a battery cooling system (Abstract, [0001]). As illustrated in Figures 10-11, Tennessen teaches that the cooling system comprises a coolant jacket (300) comprising a plurality of apertures (See (301) in Figure 3) in which a respective cylindrical battery cell is disposed ([0033]-[0034], [0041]). As illustrated in Figures 10-11, Tennessen teaches that each aperture comprises inner side openings (615) which provide for control over the transfer of thermal energy between adjacent battery cells ([0041]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would further include inner side openings (“side cutouts”), as taught by Tennessen, in the sleeve cups of Burgers, as modified by Harries and Murakami, given that such inner side openings would provide for enhanced control over the transfer of thermal energy between adjacent battery units.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burgers et al. (US 2012/0107663), and further in view of Harris et al. (US 2018/0145382) and Murakami et al. (US 2017/0301964) and Yoshida et al. (US 2017/0352931).

Regarding Claim 14, Burgers, as modified by Harris and Murakami, teaches the instantly claimed invention of Claim 6, as previously described. 
	As previously described, the thermally-conductive insulating rubber sleeve is formed of a thermally-conductive insulating rubber (i.e. a polymer) and comprises a filler therein (See Claim 1).
	Burgers, as modified by Harris and Murakami, does not explicitly teach that the thermally-conductive insulating rubber comprises both a polymer and a non-conductive ceramic filler.
	However, Yoshida teaches a power storage module (Abstract, [0001]). As illustrated in Figures 1-3, Yoshida teaches that the power storage module comprises a battery unit (51) therein comprising a battery block group (10) ([0047], [0054]-[0055], [0065]-[0066]). Yoshida teaches that the battery unit further comprises a heat conductive material (53) therein, wherein the heat conductive material is a thermally conductive insulating material ([0138]-[0139]). In particular, Yoshida teaches that the heat conductive material may be formed of silicone rubber comprising a ceramic filler, given that such a material is both flexible and highly heat conductive ([0139]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would form the thermally-conductive insulating rubber of Burgers, as modified by Harris and Murakami, out of thermally conductive and insulating silicone rubber comprising a ceramic filler (“the electrical insulator comprises a polymer and a non-conductive ceramic filler”), as taught by Yoshida, given that such a material is both flexible and highly heat conductive.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Burgers et al. (US 2012/0107663), and further in view of Harris et al. (US 2018/0145382) and Murakami et al. (US 2017/0301964) and Sato et al. (US 2011/0293998).

Regarding Claim 15, Burgers, as modified by Harris and Murakami, teaches the instantly claimed invention of Claim 6, as previously described. 
Burgers, as modified by Harris and Murakami, does not explicitly teach that the thermally-conductive insulating rubber sleeve has a thickness within the instantly claimed range.
However, Sato teaches a battery unit (Abstract, [0002]). As illustrated in Figure 39, Sato teaches that the battery unit comprises an insulating material (91) therein, wherein the insulating material insulates batteries in battery blocks (B) from a case (2a, 2b) of the battery unit ([0217]-[0218]). Sato teaches that the insulating material is formed out of a thermally-conductive insulating rubber having a thickness of 1 mm or more ([0218]). Sato teaches that the insulating material exhibits excellent heat conductivity such that heat generated by the batteries is effectively radiated away, and functions as a shock absorbing material having excellent elasticity ([0218]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would form the thermally-conductive insulating sleeve out of a thermally-conductive insulating rubber having a thickness of 1 mm or more, as taught by Sato, given that such a material exhibits excellent heat conductivity (i.e. enhanced thermal radiation characteristics) and functions as a shock absorbing material having excellent elasticity. It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (See MPEP 2144.05 (I)). In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burgers et al. (US 2012/0107663), and further in view of Harris et al. (US 2018/0145382) and Murakami et al. (US 2017/0301964) and Tucker (US 2017/0279172).

Regarding Claim 18, Burgers teaches a battery module (10) (“battery pack”) comprising battery units (11) (“batteries”) and a heat exchanger (12) (“thermal control module”) for controlling the temperature of the battery units (Abstract, [0034], [0045]-[0048]). As illustrated in Figures 3-4B, Burgers teaches that the heat exchanger comprises a cooling plate (20) (“thermal plate”), wherein the cooling plate comprises a first wall (22) (“first side”), a second wall (24) (“second side”), a fluid inlet (27) (“first thermal fluid port”), and a fluid outlet (28) (“second thermal fluid port”) ([0036], [0046]). As illustrated in Figures 4A-4B, the first wall faces the second wall and is offset relative to the second wall to form a fluid channel (“interior cavity”) within the cooling plate for receiving a fluid (“thermal fluid”) therein which cools and/or heats the battery units ([0037], [0042]). As illustrated in Figure 7 (and the annotated Figure 7 below), the cooling plate comprises a “divider” which extends between the first wall and the second wall within the fluid channel such that the fluid channel is separated into a “first cavity part” and a “second cavity part” (“the divider extends between the first side and the second side within the interior cavity and separates the interior cavity into a first cavity part and a second cavity part”), wherein the fluid inlet is fluidically coupled to the first cavity part and the fluid outlet is fluidically coupled to the second cavity part (“the first thermal fluid port is fluidically coupled to the first cavity part, and the second thermal fluid port is fluidically coupled to the second cavity part”) ([0037]). As illustrated in Figure 3 (and the annotated Figure 3 below), the heat exchanger comprises a “first battery engagement component” comprising a plurality of annular rings (36) (each of which comprise annular openings, interpreted as “battery receiving openings,” in which a respective battery unit is disposed) facing away from the cooling plate and a “second battery engagement component” comprising a plurality of annular rings (36) (each of which comprise an annular opening, interpreted as “battery receiving openings,” in which a respective battery unit is disposed) facing away from the cooling plate (i.e. the first battery engagement component comprises the column of annular rings positioned along the left side of the cooling plate as illustrated in the annotated Figure 3, and the second battery engagement component comprises the column of annular rings positioned along the right side of the cooling late as illustrated in the annotated Figure 3) ([0046]-[0047]). As illustrated in Figures 3-4B, the annular rings of the first and second battery engagement components, at a minimum, thermally couple the battery unites to the cooling plate and fluidically isolate the battery units from the fluid (“configured to thermally couple the batteries to the thermal plate” and “to fluidically isolate the batteries from the thermal fluid”).
Burgers does not explicitly teach that the first and second battery engagement components are each monolithic with the cooling plate.
However, Harris teaches a thermal management system for batteries (Abstract). As illustrated in Figure 5A-5D, Harris teaches that the thermal management system comprises a cooling system comprising a surface (i.e. first wicking portion (522)) on which a plurality of battery cells are positioned, wherein the battery cells are also inserted into a plurality of rings (formed from second wicking portions (526)) which are also present on said surface ([0087]). Harris teaches that while the first and second wicking portions may be formed as separate pieces, the first and second wicking portions may also be manufactured as a single piece (i.e. formed as a monolithic structure ([0087]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would form the annular rings (and therefore, necessarily, the first and second battery engagement components) and the cooling plate of Burgers, as a single monolithic structure, as taught by Harris, given not only because Harris already illustrates that a battery cooling system comprising a surface and annular rings (in which batteries are inserted) formed thereon may specifically be formed in a monolithic manner, but also because such a modification would have merely required an integration between the annular of rings and the cooling plate of Burgers. In this context, an integration of two components which are otherwise distinct components is generally recognized as being within the level of ordinary skill in the art (See MPEP 2144.04 (V)).
	Burgers, as modified by Harris, does not explicitly teach that the annular rings of the first and second battery engagement components electrically insulate the battery units from the cooling plate.
However, Murakami teaches a battery pack comprising a heat dissipating holder (Abstract). As illustrated in Figure 1, Murakami teaches that the battery pack comprises a plurality of battery cells (1) positioned in a heat dissipating holder (2) ([0065]-[0066]). As illustrated in Figures 1-3, Murakami teaches that the heat dissipating holder comprises a holder body (3) in which a thermally-conductive insulating rubber body (4) is inserted ([0066]). As illustrated in Figures 2-4, Murakami teaches that the thermally-conductive insulating rubber body comprises a connecting portion (9) such that when inserted into the insertion holes (5) of the holder body (i.e. the insertion positions of the battery cells), the thermally-conductive insulating rubber body functions as a sleeve which fully blankets the upper surface of the holder body and lines the internal surfaces of the insertion holes of the holder body ([0066]-[0078]). Murakami teaches that the holder body is formed, for example, out of a highly thermally conductive metal such as aluminum which allows for efficient absorption and dissipation of heat generated by the battery cells ([0067]). Murakami teaches that the thermally-conductive insulating rubber body is formed of a thermally-conductive insulating rubber which is highly heat resistant, thermally conductive, and electrically insulating such that the thermally-conductive insulating rubber can absorb and dissipate heat without becoming deformed or degraded while also electrically insulating the battery cells from the holder body ([0070]). Murakami teaches that the thermally-conductive insulating rubber exhibits a thermal conductivity of 0.1 to 3 W/(m·K) and comprises a filler therein ([0070]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would form the annular of rings of Burgers, as modified by Harris, out of aluminum, as taught by Murakami, and further blanket the first wall of the cooling plate of Burgers, as modified by Harris, with a thermally-conductive insulating rubber sleeve (formed of a thermally-conductive insulating rubber which exhibits a thermal conductivity of 0.1 to 3 W/(m·K) and comprises a filler therein), as taught by Murakami, such that the first wall of the cooling plate and the inner/outer surfaces of the annular rings are lined with a thermally-conductive insulating rubber sleeve thereon (and therefore, necessarily, such that the first and second battery engagement components also comprise said annular rings and said thermally-conductive insulating rubber sleeve), given that (1) the use of aluminum in such a configuration would allow for enhanced absorption and dissipation of heat to the cooling plate due to the high thermal conductivity of aluminum, and (2) the provision of the thermally-conductive insulating rubber sleeve would provide for and/or enhance electrical insulation between the battery units and the annular of rings (and therefore also between the battery units and the cooling plate) while still allowing for heat absorption/dissipation to proceed towards the cooling plate. Accordingly, and in context of Burgers, as modified by Harris and Murakami, the battery units would be electrically insulated from the cooling plate.
	Burgers, as modified by Harris and Murakami, does not explicitly teach first or second electrical interconnect modules, as instantly claimed.
	However, Tucker teaches a battery system (Abstract, [0001]). As illustrated in Figures 1-3, Tucker teaches that the battery system comprises a battery module (100) comprising an internal cavity through which cooling liquid flows to remove heat from battery cells (102) of the battery module ([0029]). As illustrated in Figures 2-3, Tucker teaches that the battery comprises first and second electrodes (116, 122) which each extend parallel to the internal cavity and electrically interconnect respective first and second portions of the battery cells together ([0030]-[0031]). As illustrated in Figures 2-3, the first and second electrodes at least partially protrude into the locations in which the battery cells are positions to facilitate the electrical interconnection.
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would further include first and second electrodes (“first electrical interconnect module” and “second electrical interconnect module,” respectively), as taught by Tucker, which extend parallel to the cooling plate of Burgers, as modified by Harris and Murakami, and at least partially protrude into the first and second battery engagement components, given that the presence of such first and second electrodes would allow for the electrical interconnection of respective first and second portions of the battery units together.


    PNG
    media_image1.png
    402
    492
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    520
    800
    media_image2.png
    Greyscale



Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Burgers et al. (US 2012/0107663), and further in view of Harris et al. (US 2018/0145382) and Murakami et al. (US 2017/0301964) and Tucker (US 2017/0279172) and Jalilevand et al. (US 2017/0358833).

Regarding Claim 19, Burgers, as modified by Harris and Murakami and Tucker, teaches the instantly claimed invention of Claim 18, as previously described.
Burgers, as modified by Harris and Murakami and Tucker, does not explicitly teach that the battery module further comprises a battery pack controller as instantly claimed.
However, Jalilevand teaches a vehicle climate control system comprising a battery chiller therein (Abstract, [0001]). As illustrated in Figure 2, Jalilevand teaches that the system comprises a controller (100) therein, wherein the controller determines and controls the temperature of coolant both entering and exiting the chiller, and also determines and controls the flowrate of coolant within the system ([0035]). 
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would further include a controller (“battery pack controller”), as taught by Jalilevand, in the battery module of Burgers, as modified by Harris and Murakami and Tucker, given that such a controller would allow for the determination and control of the temperature of the fluid both entering and exiting the cooling plate, and also allow for the determination and control of the flowrate of the fluid within the battery module.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Burgers et al. (US 2012/0107663), and further in view of Harris et al. (US 2018/0145382) and Murakami et al. and Hermann et al. (US 2010/0212338).

Regarding Claim 18, Burgers teaches a battery module (10) (“battery pack”) comprising battery units (11) (“batteries”) and a heat exchanger (12) (“thermal control module”) for controlling the temperature of the battery units (Abstract, [0034], [0045]-[0048]). As illustrated in Figures 3-4B, Burgers teaches that the heat exchanger comprises a cooling plate (20) (“thermal plate”), wherein the cooling plate comprises a first wall (22) (“first side”), a second wall (24) (“second side”), a fluid inlet (27) (“first thermal fluid port”), and a fluid outlet (28) (“second thermal fluid port”) ([0036], [0046]). As illustrated in Figures 4A-4B, the first wall faces the second wall and is offset relative to the second wall to form a fluid channel (“interior cavity”) within the cooling plate for receiving a fluid (“thermal fluid”) therein which cools and/or heats the battery units ([0037], [0042]). As illustrated in Figure 7 (and the annotated Figure 7 below), the cooling plate comprises a “divider” which extends between the first wall and the second wall within the fluid channel such that the fluid channel is separated into a “first cavity part” and a “second cavity part” (“the divider extends between the first side and the second side within the interior cavity and separates the interior cavity into a first cavity part and a second cavity part”), wherein the fluid inlet is fluidically coupled to the first cavity part and the fluid outlet is fluidically coupled to the second cavity part (“the first thermal fluid port is fluidically coupled to the first cavity part, and the second thermal fluid port is fluidically coupled to the second cavity part”) ([0037]). As illustrated in Figure 3 (and the annotated Figure 3 below), the heat exchanger comprises a “first battery engagement component” comprising a plurality of annular rings (36) (each of which comprise annular openings, interpreted as “battery receiving openings,” in which a respective battery unit is disposed) facing away from the cooling plate and a “second battery engagement component” comprising a plurality of annular rings (36) (each of which comprise an annular opening, interpreted as “battery receiving openings,” in which a respective battery unit is disposed) facing away from the cooling plate (i.e. the first battery engagement component comprises the column of annular rings positioned along the left side of the cooling plate as illustrated in the annotated Figure 3, and the second battery engagement component comprises the column of annular rings positioned along the right side of the cooling late as illustrated in the annotated Figure 3) ([0046]-[0047]). As illustrated in Figures 3-4B, the annular rings of the first and second battery engagement components, at a minimum, thermally couple the battery unites to the cooling plate and fluidically isolate the battery units from the fluid (“configured to thermally couple the batteries to the thermal plate” and “to fluidically isolate the batteries from the thermal fluid”).
Burgers does not explicitly teach that the first and second battery engagement components are each monolithic with the cooling plate.
However, Harris teaches a thermal management system for batteries (Abstract). As illustrated in Figure 5A-5D, Harris teaches that the thermal management system comprises a cooling system comprising a surface (i.e. first wicking portion (522)) on which a plurality of battery cells are positioned, wherein the battery cells are also inserted into a plurality of rings (formed from second wicking portions (526)) which are also present on said surface ([0087]). Harris teaches that while the first and second wicking portions may be formed as separate pieces, the first and second wicking portions may also be manufactured as a single piece (i.e. formed as a monolithic structure ([0087]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would form the annular rings (and therefore, necessarily, the first and second battery engagement components) and the cooling plate of Burgers, as a single monolithic structure, as taught by Harris, given not only because Harris already illustrates that a battery cooling system comprising a surface and annular rings (in which batteries are inserted) formed thereon may specifically be formed in a monolithic manner, but also because such a modification would have merely required an integration between the annular of rings and the cooling plate of Burgers. In this context, an integration of two components which are otherwise distinct components is generally recognized as being within the level of ordinary skill in the art (See MPEP 2144.04 (V)).
	Burgers, as modified by Harris, does not explicitly teach that the annular rings of the first and second battery engagement components electrically insulate the battery units from the cooling plate.
However, Murakami teaches a battery pack comprising a heat dissipating holder (Abstract). As illustrated in Figure 1, Murakami teaches that the battery pack comprises a plurality of battery cells (1) positioned in a heat dissipating holder (2) ([0065]-[0066]). As illustrated in Figures 1-3, Murakami teaches that the heat dissipating holder comprises a holder body (3) in which a thermally-conductive insulating rubber body (4) is inserted ([0066]). As illustrated in Figures 2-4, Murakami teaches that the thermally-conductive insulating rubber body comprises a connecting portion (9) such that when inserted into the insertion holes (5) of the holder body (i.e. the insertion positions of the battery cells), the thermally-conductive insulating rubber body functions as a sleeve which fully blankets the upper surface of the holder body and lines the internal surfaces of the insertion holes of the holder body ([0066]-[0078]). Murakami teaches that the holder body is formed, for example, out of a highly thermally conductive metal such as aluminum which allows for efficient absorption and dissipation of heat generated by the battery cells ([0067]). Murakami teaches that the thermally-conductive insulating rubber body is formed of a thermally-conductive insulating rubber which is highly heat resistant, thermally conductive, and electrically insulating such that the thermally-conductive insulating rubber can absorb and dissipate heat without becoming deformed or degraded while also electrically insulating the battery cells from the holder body ([0070]). Murakami teaches that the thermally-conductive insulating rubber exhibits a thermal conductivity of 0.1 to 3 W/(m·K) and comprises a filler therein ([0070]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would form the annular of rings of Burgers, as modified by Harris, out of aluminum, as taught by Murakami, and further blanket the first wall of the cooling plate of Burgers, as modified by Harris, with a thermally-conductive insulating rubber sleeve (formed of a thermally-conductive insulating rubber which exhibits a thermal conductivity of 0.1 to 3 W/(m·K) and comprises a filler therein), as taught by Murakami, such that the first wall of the cooling plate and the inner/outer surfaces of the annular rings are lined with a thermally-conductive insulating rubber sleeve thereon (and therefore, necessarily, such that the first and second battery engagement components also comprise said annular rings and said thermally-conductive insulating rubber sleeve), given that (1) the use of aluminum in such a configuration would allow for enhanced absorption and dissipation of heat to the cooling plate due to the high thermal conductivity of aluminum, and (2) the provision of the thermally-conductive insulating rubber sleeve would provide for and/or enhance electrical insulation between the battery units and the annular of rings (and therefore also between the battery units and the cooling plate) while still allowing for heat absorption/dissipation to proceed towards the cooling plate. Accordingly, and in context of Burgers, as modified by Harris and Murakami, the battery units would be electrically insulated from the cooling plate.
	Burgers, as modified by Harris and Murakami, does not explicitly teach that the battery module is comprised in an electric vehicle and further comprises a heating module, a cooling module, an inverter, and an electric motor, as instantly claimed.
	However, Hermann teaches an electric vehicle comprising an energy storage system (ESS) (Abstract, [0002]). Hermann teaches that electric vehicles are a promising alternative to vehicles run on gasoline using an internal combustion engine ([0003]). As illustrated in Figure 5, Hermann teaches that the vehicle includes an ESS comprising a battery pack therein (501), wherein the ESS is electrically coupled to an electric motor (503) and a power electronics module comprising an inverter (505) ([0030]). As illustrated in Figure 5, Hermann teaches that the vehicle further includes a cooling subsystem (507) and a heating subsystem (511) which are each fluidically connected to the ESS which helps ensure that the temperature of the ESS is maintained within a preferred operating range regardless of ambient temperature ([0030], [0035]).
	Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would incorporate the battery module of Burgers, as modified by Harris and Murakami, into an electric vehicle comprising (1) a cooling subsystem fluidically coupled to the module (“cooling module”) for circulation of the fluid between the module and the cooling subsystem, (2) a heating subsystem fluidically coupled to the module (“heating module”) for circulation of the fluid between the module and the heating subsystem, and (3) an electric motor (“electric motor”) and power electronics module comprising an inverter (“inverter”) electrically coupled to the module, as taught by Hermann, given not only because Hermann teaches that electric vehicles are a promising alternative to vehicles run on gasoline using an internal combustion engine, but also because such an incorporation into an electric vehicle would allow for the module to be maintained within a preferred operating range regardless of ambient temperature.


    PNG
    media_image1.png
    402
    492
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    520
    800
    media_image2.png
    Greyscale



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729